Bieluch, J.,
dissenting. In companion motions, the two defendants moved to strike the plaintiff’s amended complaint for lack of standing to bring suit. These the trial court granted, finding, without further articula*84tion, that the “plaintiff does not allege facts requisite to give it standing to sue.” In my view, the allegations of the plaintiffs amended complaint are sufficient to establish its standing to bring this suit. For that reason, I disagree with the majority’s conclusion to the contrary.
“A motion to strike challenges the legal sufficiency of a pleading. Practice Book § 152; Blake v. Levy, 191 Conn. 257, 258 n.1, 464 A.2d 52 (1983); Ivey, Barnum & O’Mara v. Indian Harbor Properties, Inc., 190 Conn. 528, 530 n.2, 461 A.2d 1369 (1983). It replaced the demurrer in our practice. Practice Book § 151. Like the demurrer, it admits all facts well pleaded; it does not admit legal conclusions or the truth or accuracy of opinions stated in the pleadings. Alarm Applications Co. v. Simsbury Volunteer Fire Co., 179 Conn. 541, 545, 427 A.2d 822 (1980); McAdam v. Sheldon, 153 Conn. 278, 282, 216 A.2d 193 (1965). The allegations of the pleading involved are entitled to the same favorable construction a trier would be required to give in admitting evidence under them and if the facts provable under its allegations would support a defense or a cause of action, the motion to strike must fail. Alarm Applications Co. v. Simsbury Volunteer Fire Co., supra.” (Emphasis in original.) Mingachos v. CBS, Inc., 196 Conn. 91, 108-109, 491 A.2d 368 (1985). In ruling upon a motion to strike, the trial court is limited to the facts alleged in the complaint. King v. Board of Education, 195 Conn. 90, 93, 486 A.2d 1111 (1985); Rowe v. Godou, 12 Conn. App. 538, 544-45, 532 A.2d 978 (1987).
Our courts have long recognized the capacity of taxpayers of towns and cities to challenge the legality of the actions of their municipal officers by seeking injunctive relief against such action. Alarm Applications Co. v. Simsbury Volunteer Fire Co., supra, 548. “[0]ur cases in this area have required two conditions for the maintenance of actions seeking to challenge municipal *85conduct: (1) the plaintiff must be a taxpayer of the defendant municipal entity; and (2) the plaintiff must allege and demonstrate that the allegedly improper municipal conduct causes him to suffer ‘some pecuniary or other great injury.’ ” Id., 549. Under the second condition, the plaintiff must show that he has a specific legal interest, as distinguished from a mere general interest, in the subject matter of the controversy. Id. The allegations of the plaintiff’s amended complaint fulfill these requirements. Since the taxpayer status of the plaintiff is not in question, the sole issue before us is whether the plaintiff has adequately alleged that it has been harmed by the stated improper action of the defendant town.
The pertinent allegations of the plaintiff’s amended complaint are as follows: The defendant town maintains a fund comprised of state funds allocable to the improvement of unimproved roads.1 The balance of said fund is approximately $107,000 and no disbursements have been made from this fund for approximately ten *86years. On or about September 24,1985, the defendant Donald W. Fish requested that approximately $90,000 of these funds be paid to him for the improvement of Birch Mountain Road adjacent to his property. The plaintiff, on or about September 27, 1985, requested that the town “allocate said funds to all unimproved roads located in the Town of Glastonbury, including Dayton Road, an unimproved road in the vicinity of and running through plaintiffs property.”
Although the local board of finance opposed Fish’s request, on October 8, 1985, the town authorized disbursement of $86,000 in connection with his proposed development. This was the maximum amount which could be disbursed without approval of the board of finance, and left a balance of -approximately $21,000 in the unimproved roads fund.
The plaintiff alleged that this action and procedure violated the town charter, was an abuse of the public trust in the funds, and was tainted by collusion and bad faith. The plaintiff claimed aggrievement in that (1) the town unlawfully used public funds for a private benefit to the exclusion of it and other residents and taxpayers, and (2) in denying the plaintiff’s request to allocate the funds to all unimproved roads, including Dayton Road which runs through its property, and in nearly exhausting these funds accumulated over approximately ten years, the town had deprived the plaintiff of potential benefits to be derived from the use of public funds for such road improvements in the vicinity of its property.
“ ‘A highway [or public road] is nothing but an easement, comprehending merely the right of all the individuals in the community to pass and repass, with the incidental right in the public to do all the acts necessary to keep it in repair.’ Peck v. Smith, 1 Conn. 103, 132 [1814]; Newton v. New York, N.H. & H.R. Co., 72 *87Conn. 420, 426, 44 A. 813 [1899].” Antenucci v. Hartford Roman Catholic Diocesan Corporation, 142 Conn. 349, 355-56, 114 A.2d 216 (1955). The construction, improvement, maintenance and repair of roadways is a public duty imposed by charter or legislation upon the towns of our state. To ease the financial and local tax burden upon the municipalities, our legislature has enacted a town aid program for financing local roads. General Statutes §§ 13a-175a through 13a-175j. Section 13a-175a allocates a fund of $14,600,000 each fiscal year to be used by the various towns for the construction, improvement, maintenance and repair of highways and bridges, and for related purposes and programs. The formula for distribution of these funds is provided in § 13a-175b. An additional $4,600,000 is distributed annually to the towns for these purposes under a different formula set forth in § 13a-175i.
A special fund for the improvement of dirt and unimproved roads in the amount of $1,000,000 is allocated annually for distribution to the towns pro rata on the basis of their total mileage of unimproved highways. General Statutes § 13a-175d. Under the terms of this statute, “if approved by the commissioner [of transportation] and the selectmen in such town, any portion of said sum distributed to such town in excess of the amount used for the purposes as provided in this section may be used for the purposes of the allocation provided under section 13a-175a” for the construction, improvement, maintenance and repair of highways and bridges, and related purposes and programs.
These state assistance programs were enacted to aid the towns in financing their road programs. Allocations to the towns under their provisions supplement local budgets from tax revenues for road expenditures. Whatever the state does not provide for the improvement of unimproved roads, the town must furnish through the levy of local taxes. These state payments, *88therefore, bear a direct relationship to town taxes assessed against local property owners, including the plaintiff. Consequently, the plaintiff has a specific, legal and financial interest in the proper public disbursement by the local government of state funds for the improvement of unimproved roads.
The funds received by the defendant town from the state under the provisions of § 13a-175d were not a gift to be distributed by the town at its unauthorized discretion. Upon their receipt by the town treasurer, they became public funds for the benefit of the town and its taxpayers and residents. The disbursement of these funds by the town is a public trust imposed by the legislature. Any breach of that trust, as alleged by the plaintiff, is subject to review by the court. The taxpayers who own property bordering on dirt and unimproved roads have a right to a legal, responsible and accountable use of these funds. The alleged unlawful exclusion of these taxpayers from the town’s program for the improvement of dirt and unimproved roads is reviewable in the plaintiff’s action. The plaintiff has properly alleged “pecuniary or other great injury” by the defendant town’s “gross abuse of discretion, an abuse of power, and an abuse of the public trust, tainted by collusion or bad faith.”
Accordingly, I would find error.

 The plaintiffs allegation that these funds are applicable only to the improvement of unimproved roads is incorrect. General Statutes § 13a-175d provides that “if approved by the commissioner [of transportation] and the selectmen in such town, any portion of said sum distributed to such town in excess of the amount used for the purposes as provided in this section may be used for the purposes of the allocation provided under section 13a-175a.”
General Statutes § 13a-175a provides: “For each fiscal year there shall be allocated fourteen million six hundred thousand dollars out of the funds appropriated to the department of transportation, or from any other source, not otherwise prohibited by law, to be used by the towns for construction, reconstruction, improvement or maintenance of highways, sections of highways, bridges or structures incidental to highways and bridges or the improvement thereof, including the plowing of snow, the sanding of icy pavements, the trimming and removal of trees, the installation, replacement and maintenance of traffic signs, signals and markings, and for traffic control and vehicular safety programs, traffic and parking planning and administration, and other purposes and programs related to highways, traffic and parking, and for the purposes of providing and operating essential public transportation services and related facilities.”